Daños y perjuicios.
Poe Cuanto, los únicos ■ errores que han sido señalados por la apelante en este caso son los siguientes: 1, que la corte cometió error en desestimar como desestimó, la excepción pre-via deducida por la demandada contra la demanda en este caso; 2, error al considerar probadas todas y cada una de las alegaciones de la demanda y declarar como declaró con lugar la demanda y 3 error, al conceder al demandante la suma de $1,500 por concepto de daños y. perjuicios y las Cos-tas de este procedimiento;
Poe cuanto el tribunal ña examinado debidamente los alegatos de las partes a la luz de la jurisprudencia citada, y
Poe Cuanto liemos llegado a la conclusión que la demanda aduce beclios suficientes para determinar una cansa de ac-ción y que la Corte inferior no cometió en la apreciación de la prueba errores tan manifiestos que exijan la revocación de la sentencia apelada.
Poe Tanto, se confirma la sentencia dictada por la Corte de Distrito en Agosto 9, 1922.